Per Curiam,
The Act of June 24, 1901, P. L. 596, provides that “every person, firm, partnership, corporation or association” shall make report to the auditor general “ of the number and amount of all orders, checks, dividers, coupons, pass books, and all other books and papers, representing the amount, in part or whole, of the wages or earnings of an employee that was given, made or issued by him, them or it for payment of labor, and not re*643deemed by the said person, firm, partnership, corporation, or association, giving, making or issuing the same, by paying to the employee or a member of his family the full face value of said order, check, divider, coupon, pass book, or other paper representing an amount due for wages or earnings, in lawful money of the United States, within thirty days from the giving, making or issuing thereof ” and imposes a tax upon all such orders.
The facts found by the learned judge below, and not excepted, to by the commonwealth, demonstrate that the act has no application in the present case. The orders, etc., specified in the act are orders “given, made or issued by him, them or it” that is by the person, firm, partnership, corporation or association previously mentioned, “ for payment of labor,” in other words orders, coupons, pass books, etc., popularly known as store orders given by the employer to the employees as payment in place of money.
The papers claimed by the commonwealth to be taxable in this case are not orders in place of money at all, but mere statements of account between the appellee and its employee, in which he is credited with the full amount of wages earned, debited with amounts not due because already paid to him or upon his orders, and the balance shown which is due him and is payable in money. It is no different in intention or legal effect from a bank’s settlement of a depositor’s deposit book, showing the amount of his deposits, the payments already made by his order on his checks, and the balance presently due him. The statements of the corporation in this case have neither the form nor the substance of the store orders which the statute subjects to tax. And to show the inapplicability of the tax in fact, the court has found specifically that the company appellee “does not own nor conduct and is not in any way interested in any store, and did not for the period for which the tax is claimed, give, make, or issue to any employee any order on any store or storekeeper, or on any other person, either for payment of labor or otherwise.”
Judgment affirmed.